DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/06/2021.
Claims 1-20 remain pending with claims 1-13 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stevenson et al. (US 2004/0144043) with further evidence provided by www.thefreedictionary.com.
Addressing claim 14, Stevenson discloses a modular photovoltaic system comprising:
	a plurality of discrete photovoltaic panels 110 (fig. 1), each of the panels comprising a plurality of photovoltaic cells 110a [0029], each of the panels of the plurality having a light-passing top surface (fig. 5, the upper surface of layer 500, [0047]) and each of the panels of the plurality having an outwardly facing panel perimeter (the perimeter defined by the side surfaces shown in figs. 1-2 and 4-5);
	a discrete solid laminate backplane (140+480+490, fig. 4) comprising a plurality of electrical connectors (430, 431 and 432, fig. 4), the laminate backplane comprising a plurality of electrical connection points (the points where the leads 170a and 170b of each module form the electrical connection with the solder 470a and 470b, respectively, as shown in fig. 4; alternatively, the connection points between the solder 470a and 470b also correspond to the claimed connection points) on a first side of the laminate backplane (the upper side of the laminate backplane for the connection points between the solder 470 and the leads 170; alternatively, the lower side for the connection points between the solder 470 and the electrical connector 430; ), the laminate backplane comprising two or more layers adhesively connected to one another to form the solid laminate (fig. 4 shows the layers 140 and 490 are adhesively connected by the adhesive layer 480),
	wherein each panel of the plurality of panels is electrically and mechanically connected to the electrical connector of the plurality of electrical connectors (fig. 4 shows the panels are electrically and mechanically connected to the electrical connector via the solder layer because the solder material provides the electrical connection and the adhesive nature of the solder also provides the mechanical connection; alternatively, paragraph [0042] discloses the electrical and mechanical connection is established via quick-connect plug, which is shown as the quick-connect plugs 920 and 922 that also meets the claimed limitation),;
	wherein, prior to installation, panels of the plurality of panels are secured to the backplane via at least one mechanical connector (fig. 4 shows the plurality of panels are fixed to the backplane via the adhesive 400 that is the structural equivalence to the claimed mechanical connector since the claim does not specifically recite the structure of the mechanical connector and the specification does not provide any definition regarding the claimed mechanical connector; in instant situation, the adhesive provides physical connection between the panels and the backplane that corresponds to the generically recited mechanical connector; the limitation “prior to installation” is drawn to the order in which the panels and backplane are assembled that does not structurally differentiate the claimed system from that of the prior art; in instant situation, paragraph [0030] discloses the panels are fixed to the backplane, whose bottom surface is subsequently connected to the surface of the installation site; therefore, Stevenson implicitly discloses that the panels and backplane are structurally capable of being mechanically connected prior to installation even if the phrase “prior to installation” provides any structural limitation).

Addressing claim 15, fig. 4 shows the connection points are accessible through the apertures 450 or the structural equivalence to the claimed vias [0041].

Addressing claim 16, fig. 4 shows each panel comprises a sealing flap 495 (the edge sealant is the structural equivalence to the claimed sealing flap for its sealing functionality and its position relative to the panel that fits the definition of “flap” as “a projecting or hanging piece attached to something on one side and often tended to protect or cover” according to www.thefreedictionary.com), wherein the panels are positioned along the backplane and overlap each other along at least one panel side (attached fig. 4 below shows the panels overlap each other along at least one panel side when the panels are viewed in the orientation shown below), and wherein the panel sealing flap is positioned at each overlap of panels (attached fig. 4 below shows the panel sealing flap 495 is positioned at each overlap of panels).

    PNG
    media_image1.png
    475
    602
    media_image1.png
    Greyscale


Addressing claim 17, fig. 4 shows the backplane comprises a plurality of mechanical connectors 400 configured to mechanically couple with the panels.

Addressing claim 18, fig. 4 shows the electrical connectors are embedded in the laminate backplane beneath one or more of the electrical connection points; fig. 9 shows the electrical connectors have ribbon shape.

Addressing claim 19, fig. 4 shows the solder material 470 bind the leads 170 to the electrical connectors of the backplane; therefore, the solder material 470 is the structural equivalence to the claimed mechanical connectors positioned in the backplane in the claimed manner.

Addressing claim 20, fig. 4 shows the backplane has a planar front surface, the planar front surface comprising adhesive layer 40, which is the structural equivalence to the claimed mechanical connector as discussed above, for mechanically connecting the panels to the backplane.  Fig. 1D shows six panels connected to the backplane; therefore, it is implicitly disclosed in fig. 1D that there are six mechanical connectors 400, wherein a first panel 110 is mechanically connected to at least one of these three mechanical connectors and a second panel 111 is mechanically connected to at least one of these three mechanical connectors.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/25/2021